Citation Nr: 0323093	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  92-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 
1988 for the grant of service connection for residuals of 
repair of an enterocele and a posterior colporrhaphy.

2.  Entitlement to a rating in excess of 20 percent for a 
low back disorder prior to November 14, 1996.

3.  Entitlement to a compensable rating for irritable 
bowel syndrome (IBS) prior to July 18, 1996.

4.  Entitlement to service connection for headaches, 
claimed as secondary to the service-connected IBS.

5.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 60 percent disabling.

6.  Entitlement to an increased rating for chronic urinary 
tract infections, currently evaluated as 20 percent 
disabling.

7.  Entitlement to a compensable rating for residuals of 
repair of an enterocele and a posterior colporrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1986.

These matters arise initially arose from various rating 
actions of the Hartford RO and previously were before the 
Board of Veterans' Appeals (Board) in November 1989, August 
1991, and August 1994.  The veteran testified during hearings 
before a hearing officer at the RO in April 1992, August 
1996, and May 1999; transcripts of the hearings are of 
record.

In January 2003, the Board remanded this case for the RO to 
schedule the veteran for a Board videoconference hearing.  By 
letter of March 2003, the RO notified the veteran and her 
representative of a Board videoconference hearing that was 
scheduled for her at the RO for a date in April.  An August 
2003 statement from the veteran's representative indicates 
that the hearing was cancelled.


REMAND

Unfortunately, review of this claims file reveals that yet 
another remand of this matter is warranted prior to final 
disposition of the claims on appeal.

During the pendency of this appeal, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See    
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that, with the exception of the 
issue of secondary service connection for headaches, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the other claims currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi,      16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The Board also finds that additional development of the 
claims on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In February 2001, the RO ordered a VA neurological 
examination of the veteran, specifically requesting the 
examining physician to render an opinion as to whether it was 
at least as likely as not that any currently-diagnosed 
headache disorder was related to the veteran's service-
connected IBS.  However, the March 2001 VA examiner failed to 
answer this medical question in the specific manner 
prescribed by the RO.  Moreover, the Board points out that 
the record currently includes insufficient medical evidence 
to properly adjudicate the claim for service connection for 
headaches, on a secondary basis, pursuant to Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).  Hence, the RO must arrange 
for the veteran to undergo another VA neurological 
examination must then be conducted.  The veteran is hereby 
advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices(s) of those 
examinations sent to her and her representative.

Prior to obtaining the supplemental medical opinion or 
arranging for the veteran to undergo further examination, the 
RO should obtain and associate with the claims file all 
pertinent outstanding medical records.  In this regard, the 
Board notes that she has been treated at the VA Medical 
Center (VAMC) in West Haven, Connecticut.  Thus, the RO must 
obtain and associate with the claims file all pertinent 
outstanding medical records from the VAMC from 2002 to the 
present time, as well as undertake efforts to obtain all 
pertinent outstanding medical records from any other 
source(s) she identifies, following the procedures prescribed 
in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the West 
Haven VAMC furnish copies of all records 
of inpatient and outpatient medical 
treatment and evaluation of the veteran 
for all disabilities from 2002 to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish the veteran and 
her representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite her to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.

3.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist her in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
neurological evaluation of his headaches.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After examination of the veteran, the 
examiner should render an opinion 
consistent with sound medical judgment, 
as whether it is as least as likely as 
not that any current headache disorder 
was caused or is aggravated by the 
veteran's service-connected IBS.  If 
aggravation of the headache disorder by 
the service-connected IBS is found, the 
examiner should provide an estimate of 
the extent of additional disability 
resulting from the aggravation.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, un a printed 
(typewritten) report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to her and her 
representative.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate).   

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case (to include citation to all 
additional legal authority considered-to 
specifically include the legal authority 
implementing the VCAA-discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and her 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


